*381ON MOTION FOR REHEARING.
GRAVES, Judge.
Relator’s claim is based upon the proposition that he was granted a reprieve from confinement in the state prison, such reprieve to expire on April 24, 1946. He enjoyed his freedom until that date and continued to remain at large and did not return to prison voluntarily, and as a clemency violator, he was apprehended and returned to prison on October 3, 1947, he being thus at large after the expiration of his reprieve for approximately one year and six months. It is also worthy of note that the record contains a statement and agreement signed by relator, accepting his reprieve, and agreeing therein to return to the prison on or before April 24, 1946, when said reprieve expired. He did not do so, and now desires to add to his time spent in such prison the one year and six months spent at large after the expiration of such reprieve and his return thereto. This he cannot do under the terms of his reprieve, as well as his signed agreement.
The motion for a rehearing will be overruled.